Pottle, J.
This was a suit against a corporation upon a promissory-note which recited that it was in payment for property therein described. The case was before this court at a previous term, when it was held that parol evidence was admissible to show the real consideration of the note, and that the court erred in excluding testimony offered by the defendant to show that the note was given in payment of capital stock in the defendant corporation, and that inasmuch as the corporation was not permitted to purchase its own stock, the evidence thus excluded showed a valid defense to the note. Nunez Gin & Warehouse Co. v. Moore, 10 Ga. App. 350 (73 S. B. 432). When the ease came on for trial a second time, the oral testimony offered by the defendant demanded a finding in support of its plea. It appeared, however, from the minutes of the corporation, which were introduced in evidence, that the question of payment of the note sued on came up for discussion, that a motion was carried to employ an attorney to investigate the matter, and that the subscriber whose stock the corporation claimed to have bought by the execution of the note was called on to pay the amount of his stock subscription. This action of the stockholders was a recognition of the fact that the subscriber was still indebted to the corporation for his stock, and that the corporation was indebted upon the note for the machinery which had been delivered to it, and which was described in the note. This being so, a verdict against the corporation was authorized, and the court did not err in refusing to sustain a motion for a new trial, based solely upon the general grounds that the verdict was contrary to law and the evidence.

Judgment affirmed.